Title: Joseph Milligan to Thomas Jefferson, 11 May 1818
From: Milligan, Joseph
To: Jefferson, Thomas


          
            
              Dear Sir
              Georgetown
May 11th 1818
            
            I have sent a box of Books for you to the care of Wm F Gray of Fredericksburg it contains Tacitus 8 vols and two other Octavo volumes also a folio volume which is either yours or Miss Randolphs it was left with me by Mrs Madison—at the time it was left I had nothing of that kind to bind and when I was binding for you last year it was forgotten I have put into the box four Books for Mr Carr which I will esteem as a great favour if you you will inform him you have got them they are Bowditchs Navigator Blunts Coast pilot and Malhams Naval Gazetteer in  two Volumes—
             On the 8th of April I sent you a proof of the Political Economy  I have not yet received it Corrected: with the proof that you sent me on the 9th April you sent a small note saying you would set out for Bedford the next day and return again about the 1st May If you are now at monticello I will put another printer to work and get the political economy printed with as much dispatch as possible
            
              yours With Esteem and respect
              Joseph Milligan
            
          
          
            I have reced yours of the 7th
            
              J:m
            
          
        